Citation Nr: 1427104	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-14 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Evaluation of status-post 4th finger distal phalanx chip fracture of the left hand, rated as noncompensable.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a bilateral foot disorder.

6.  Entitlement to service connection for a facial scar.

7.  Entitlement to service connection for gout.

8.  Entitlement to service connection for residuals of a head injury.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served from March 1980 to July 1980 and from February 1981 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Virtual VA claims file has been reviewed.  Documents in the Veterans Benefits Management System are duplicative of those in the virtual and paper claims file, except for records associated with the Veteran's claim for Social Security Administration disability benefits, which were considered by the RO in the May 2011 statements of the case (SOCs).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  The Veteran originally filed a claim of entitlement to service connection for PTSD; however, records indicate that the Veteran has been diagnosed with an acquired psychiatric disorder, other than PTSD.  As such, the Board characterized the issue on appeal as indicated.  

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  However, a transcript of the hearing is not of record due to audio distortion.  The Veteran was offered an opportunity for another Board hearing, but declined, and requested that his case be considered based on the evidence of record.

The issues of entitlement to service connection for a cervical spine disorder, lumbar spine disorder, bilateral knee disorder, facial scar, acquired psychiatric disorder other than PTSD, and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Status-post 4th finger distal phalanx chip fracture of the left hand is manifested by limitation of motion between his thumb pad and left 4th finger.

2.  Subtalar osteoarthritis of the feet with plantar fasciitis is attributable to service.

3.  Tibiotalar osteoarthritis of the left ankle is attributable to service.

4.  Gout was not manifest in service or within one year of separation.  The Veteran does not currently have a diagnosis of gout.

5.  There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity; the Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Veteran's alleged in-service stressors.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for status-post 4th finger distal phalanx chip fracture of the left hand have not been met. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2013).

2.  Subtalar osteoarthritis of the feet with plantar fasciitis was incurred in peacetime service.  38 U.S.C.A. § 1131 (West 2002); § 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Tibiotalar osteoarthritis of the left ankle was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002); § 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  Gout was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in September 2009, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims for service connection and an increased rating, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decisions that are the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.   The Veteran was afforded VA examinations responsive to the claim for service connection of gout, a bilateral foot disorder, a left ankle disorder, and PTSD.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Veteran was also afforded a VA examination responsive to the claim for an increased rating for his status-post 4th finger distal phalanx chip fracture of the left hand.  The examination reports contain all the findings needed to rate the Veteran's status-post 4th finger distal phalanx chip fracture of the left hand, including history and clinical evaluation.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  

The Veteran has not alleged that any examination is inadequate to decide the claim being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, there has not been a material change in the disability and a staged rating is not warranted.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran's status-post 4th finger distal phalanx chip fracture of the left hand is assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5230.  Under this Code, a noncompensable disability evaluation is for assignment for any limitation of motion of the little finger; there is no higher evaluation available. 

The Board points out that the May 2012 VA examination report indicates that the Veteran is right-handed.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected status-post 4th finger distal phalanx chip fracture of the left hand is most consistent with the currently assigned noncompensable disability evaluation and that an increased, compensable disability evaluation is not warranted.  At the May 2012 VA examination, the Veteran complained of pain.  Physical examination showed that the Veteran had limitation of motion of a 1-2 inch gap between his thumb pad and his 4th finger; however, flexion was not limited beyond less than one inch between the 4th finger and palm.  There was tenderness to pressure at the distal interphalangeal joint, but no pain on motion or decreased strength of the left hand.  The Board observes that the Veteran has ankylosis of the left 4th finger, but under Diagnostic Code 5227, only a noncompensable disability evaluation is warranted for ankylosis.  Accordingly, the Veteran's symptomatology for the period on appeal most closely approximates the criteria for the currently assigned noncompensable disability evaluation for his status-post 4th finger distal phalanx chip fracture of the left hand.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230. 

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  The Board has specifically considered 38 C.F.R. § 4.59, which provides for a minimal compensable evaluation for the joint under certain circumstances; however, there is no minimum compensable evaluation for the joint at issue.  To the extent that the Veteran claims that his pain is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion.  According to the May 2012 VA examination report there was no functional impairment of the left hand, thumb, and fingers.  The Veteran did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination report.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a compensable rating 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's status-post 4th finger distal phalanx chip fracture of the left hand are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, which were addressed in the VA examination report and which provided the basis for the disability rating assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the Veteran's status-post 4th finger distal phalanx chip fracture of the left hand is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with status-post 4th finger distal phalanx chip fracture of the left hand, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2013) (requiring PTSD diagnoses to conform to the DSM-IV).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether there was occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As gout and degenerative joint disease are considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral Foot and Left Ankle Disorder

The Veteran contends that his current bilateral foot and left ankle problems are attributable to events and injuries sustained during service.  The Board notes that the Veteran had active service during a period of war.  The Veteran does not allege and the evidence does not suggest that that his bilateral foot and left ankle injuries are related to combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

Service treatment records show that the Veteran complained of events related to the feet, toes, and ankles during his second period of service.  In 1981, the Veteran was treated for left foot pain after dropping a steel bar on his foot, diagnosed as a contusion of the left great toe.  In 1982, he was seen for complaints of pain, swelling, and stiffness of the left foot.  In 1983, the Veteran underwent a removal of plantar warts on both feet.  In 1984, the Veteran was treated for chronic Achilles tendonitis and bilateral heel pain related to trauma; a diagnosis of contused taluses was also noted.  In 1985, the Veteran was treated for an injury to the right little toe and pain of the feet; in September 1985, the provider noted that the Veteran had a history of extreme pain of the feet.  In June 1990, the Veteran was treated for a twisted left ankle, with medial and lateral pain and edema; x-rays showed an old fibular avulsion fracture and the diagnosis was first degree sprain of the left ankle.  December 1991 service treatment records show a diagnosis of possible gout with early bunion.

At a March 2010 VA examination, the Veteran complained of bilateral foot and ankle pain and hypersensitivity of the balls of the feet.  Physical examination showed pes cavus bilaterally, abnormal weight-bearing with marked lateral heel wear, callus of the medial great toes, and tenderness on manipulation of the arches; x-rays showed subtalar osteoarthritis, tibiotalar osteoarthritis, and enthesopathy at the insertion of the Achilles tendon.  The diagnoses were subtalar osteoarthritis of the feet with plantar fasciitis and tibiotalar osteoarthritis of the ankles. 

An October 2010 VA examination confirmed the diagnoses; the VA examiner found that the Veteran's bilateral foot and left ankle disorders were less likely than not related to injuries and treatment in service.  According to the VA examiner, the bilateral foot disorder was not related to service because the VA examiner did not have "good documentation of injuries while in service" or "documentation of ongoing treatment" since service.  Regarding the Veteran's bilateral ankle disorder, the VA examiner stated that his opinion was based on the lack of private treatment records showing ongoing treatment for the Veteran's ankle.  The VA examiner noted that there were no private treatment records in the claims file to document treatment following the Veteran's service.  The same VA examiner reiterated the opinions in a May 2012 VA examination report.  Notably, however, the VA examiner found that the Veteran's current right ankle sprain is related to in service treatment for his right ankle; the Veteran is currently service-connected for a right ankle sprain.

The Board finds that the evidence of record demonstrates service connection for subtalar osteoarthritis of the feet with plantar fasciitis and tibiotalar osteoarthritis of the left ankle is warranted.   The Board acknowledges that the October 2010 and May 2012 VA examiner found that it was less likely than not that the Veteran's subtalar osteoarthritis of the feet with plantar fasciitis and tibiotalar osteoarthritis of the left ankle are related to his service.  However, the Board notes that the VA examiner did not consider all of the instances of the Veteran's in-service treatment for bilateral foot complaints, including his long history of complaints related to the plantar aspects of the feet, bilateral toe injuries, and Achilles tendon and heel complaints.  Likewise, the VA examiner ignored the Veteran's treatment in service for a first degree left ankle sprain with x-ray evidence of an old fibular avulsion fracture in service when rendering his opinion, despite associating his tibiotalar osteoarthritis of the right ankle to a right ankle sprain in service.  

Moreover, both the October 2010 and May 2012 VA examination reports disregarded the Veteran's credible lay statements of on-going symptoms; the Board notes that the Veteran reported a consistent and credible history of self-treatment similar to the methods of treatment provided in service.  The opinion is thus inadequate and lacking in probative value.  Regardless of whether the Veteran received treatment following his service, the evidence nonetheless suggests that the Veteran's subtalar osteoarthritis of the feet with plantar fasciitis and tibiotalar osteoarthritis of the left ankle are causally related to the Veteran's service.

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's subtalar osteoarthritis of the feet with plantar fasciitis and tibiotalar osteoarthritis of the left ankle are related to his service.  With resolution of reasonable doubt in the Veteran's favor, entitlement to service connection for subtalar osteoarthritis of the feet with plantar fasciitis and tibiotalar osteoarthritis of the left ankle is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Gout

In this regard, the Board observes that the Veteran has claimed that he has gout due to service.  The Veteran's claim must be denied because there is no evidence of gout which was caused or aggravated by a disease or injury in service.  

Service treatment records show a diagnosis of "possible gout" and "possible gout versus early bunion."

The provisions of 38 C.F.R. § 3.303(b) are potentially applicable.  Here, although there is an assessment of possible gout and possible gout versus early bunion, no relevant pathology was "noted" during service and no characteristic manifestations of gout were confirmed during service.  Furthermore, there are no treatment records showing a diagnosis of or treatment for gout since service, and the VA examination reports are negative for a diagnosis of gout.  Therefore, section 3.303(b) does not assist the Veteran.  The Board reiterates that gout was not shown in service or within one year of separation.  Rather, the Veteran's separation examination was normal.  

The Board also notes that the Veteran did not report a history of pertinent pathology during service or at separation.  To the extent that he has reported that he has gout that started in service and continued, such pleading is not credible in light of the normal findings at separation and the lack of evidence of a diagnosis or clinical "noted" findings of gout during or after service.  

The Veteran is competent to report his experiences in service and to state that he experiences symptoms, but these statements must be weighed against the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that the specific findings presented in the available medical evidence, reflecting that the Veteran has not actually been diagnosed with gout are of greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  In particular, the Board observes that the post-service medical records do not show that the Veteran has gout.  The Board acknowledges that private treatment records and the VA examination reports show that the Veteran reported a history of gout.  However, the Veteran did not report any complaints related to service to his treating providers and gout was not clinically demonstrated upon examination or via laboratory results.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The weight of the evidence therefore reflects that there is no gout related to service.

Here, the positive evidence is remarkably lacking in detail and clinical findings adequate to support any current diagnosis of gout related to the Veteran's service. Although the evidence remains competent, the lack of supporting evidence of a diagnosis for renders such lay and medical evidence to be of little probative value. The most probative and credible evidence, consisting of objective medical evidence, establishes that the appellant does not have gout.  In the absence of disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In sum, gout was not manifest during service.  Gout was also not manifest within one year of separation.  There is no reliable evidence confirming a diagnosis of gout, or linking such a diagnosis to service or to a service-connected disease or injury.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for gout.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

PTSD

The Board notes that the Veteran had active service during a period of war.   Likewise, the Veteran's DD Form 214 reflects that his military occupational specialty was light wheel vehicle mechanic.  Service personnel records indicate that the Veteran had service in Kuwait from December 1990 to September 1991.  Nonetheless, the evidence does not suggest and the Veteran does not allege that he engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  

Service treatment records show that the Veteran was evaluated by a behavioral science specialist in service, related to the Veteran's service-connected headaches; the report, dated February 1982, indicates that the Veteran had psychological conflicts which were manifested in somatic displacement.  His military examination reports, including his 1992 separation examination report, do not show any related complaints or diagnoses; his psychiatric evaluation was normal.

Private treatment records from D. H. I., M.D., and the Utah Family Institute, dated June 2011 and December 2012, respectively, show a diagnosis of PTSD.  Dr. I indicated that the Veteran was taking Celexa and Seroquel due to post-traumatic stress/anxiety disorder secondary to his time in service.  The report from the Utah Family Institute indicates that the Veteran was evaluated using the Beck Depression Inventory-II and Outcome Questionnaire-45, and diagnosed with PTSD, major depressive disorder, and alcohol dependence.  The evaluator indicated that the Veteran attributed his PTSD symptoms to incidents during his military service; no elaboration as to those incidents was provided.

Statements submitted by the Veteran in September 2011 indicated that his stressor events included receiving a "blanket party" during his basic training in 1980, wherein he was beaten with scrub brushes and bars of soap in socks, and witnessing the slaughter and burial of animals in a refugee camp in Iraq in June 1991.

The Veteran was provided with a VA PTSD examination in November 2011.  Following a review of the Veteran's symptoms and report of stressor events, as well as a clinical of the evidence of record and a mental status examination, the VA examiner found that the Veteran did not meet the DSM-IV diagnostic criteria for a diagnosis of PTSD.  Of note, the Veteran did not meet criteria A for traumatic events or fear of hostile military or terrorist activity.  The VA examiner noted the Veteran's alleged stressor events, but pointed out that there were no signs or symptoms of decreased awareness of surroundings, depersonalization, or dissociative amnesia; in short, the stressors, even if confirmed, are inadequate to support a diagnosis of PTSD.  The Veteran also did not meet criteria B for signs and symptoms suggestive of persistently re-experiencing symptoms (i.e., flashbacks, recurrent images), criteria C for signs and symptoms suggestive of avoidance of stimuli that arouse recollections of the past, or criteria D for signs and symptoms of increased arousal (i.e., hypervigilance or hyperstartle response).   The diagnosis was adjustment disorder with mixed disturbance of emotions and conduct since 2009, alcohol dependence, and cannabis abuse.

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Although there is a diagnosis of PTSD, the diagnosis does not appear to be based on the Veteran's alleged stressor events; there is no discussion as to his alleged stressor events or the DSM-IV criteria for such a diagnosis in the private medical records.   The Board points out that the November 2011 VA examiner did not diagnose the Veteran with PTSD.  The VA examiner reviewed the claims file and acknowledged that the Veteran had claimed stressors, but that such stressors were inadequate to support a diagnosis of PTSD.  Moreover, the VA examiner went on to find that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV, as he did not have psychosocial symptoms indicative of PTSD, as required to meet criterion B, C, and D.  To the contrary, the VA examiner found that the Veteran's symptoms are related to his alcohol and substance abuse, as well as an adjustment disorder, which was in turn related to a fall in 2009.  In sum, the evidence establishes that the Veteran has not been diagnosed with PTSD due to a corroborated stressor.  

Regarding the alleged personal assault in 1980, the Board notes that there were no related physical complaints or behavioral changes within his first period of service which could serve to corroborate his allegations.

Although there are diagnoses of PTSD in his June 2011 and December 2012 private treatment records, the Board is not bound to accept medical opinions that are based on a history that is unsupported by the medical evidence or based upon an inaccurate factual background.  Indeed, the private reports note the diagnosis of PTSD as part of the history reported by the Veteran.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The Veteran did not assert that his psychiatric symptomatology was related to a stressor event during his service until 2009, when he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  

To the extent that the Veteran states he was told he had PTSD, the Veteran is competent to report that which he has been told by a physician.  However, as to his contentions that the current diagnosis of PTSD is related to the alleged stressor events, or anything else in service, the probative value of his general lay assertions is outweighed by the weight of the evidence that reflects that the Veteran's does not meet the diagnostic criteria for PTSD based on either of his alleged stressor events.  The VA examiner found that the Veteran's psychiatric complaints and emotional disturbance were related to his substance abuse, and that his adjustment disorder was related to a fall in 2009.  

The VA examiner's opinion is entitled to substantial probative weight.  To the extent that the December 2012 private psychologist found that the Veteran has PTSD, the Board notes that the provider did not correlate the Veteran's report of symptoms to a confirmed stressor; the psychologist just noted the Veteran's report of having symptoms of PTSD and the Veteran's report of a PTSD diagnosis based on stressor events in service.  To the contrary, the VA examiner attempted a correlation between the Veteran's reported stressor events and symptoms, and found that, even assuming the Veteran's stressor events occurred, under the DSM-IV criteria, the stressor events were insufficiently traumatic to cause PTSD.  The VA examiner also found that the symptoms for criteria B, C, and D were not met, and that any of the Veteran's current psychological symptoms were instead attributable to his adjustment disorder and substance abuse.  As such, the probative value of the Veteran's general lay assertions and the June 2011 and December 2012 private providers are outweighed by the specific, reasoned conclusions of the November 2011 VA examiner, which is consistent with the actual factual record.  We find the opinions of the November 2011 VA examiner to be highly probative.  There is no credible evidence of PTSD.  As the preponderance of the evidence establishes that the Veteran does not have PTSD, he has not established the current disability element of the claim for entitlement to service connection for this disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTSD, and the benefit-of-the-doubt doctrine is not for application.


ORDER

An increased, compensable rating for status-post 4th finger distal phalanx chip fracture of the left hand is denied.

Service connection of subtalar osteoarthritis of the feet with plantar fasciitis is granted.

Service connection of tibiotalar osteoarthritis of the left ankle is granted.

Service connection for gout is denied.

Service connection for PTSD is denied.


REMAND

The Board acknowledges that the Veteran was afforded VA examinations related to his claims for a lumbar spine disorder, cervical spine disorder, facial scar, bilateral knee disorder, and residuals of head injury in 2010 and 2012.  However, the opinions provided in the examination reports are insufficient, as the opinions do not address whether the Veteran's claimed disorders are caused or aggravated by his service, based on the Veteran's complaints and objective findings during his service.  That there are no private treatment records for the interim in the claims file (despite, as will be discussed below, documentation that such records may exist) does not absolve the VA examiner from providing opinions as to whether the Veteran's current lumbar spine disorder, cervical spine disorder, bilateral knee disorder, and facial scar are causally or etiologically related to his in-service treatment for chondromalacia of the knees, multiple cervical and lumbar strains, or a facial laceration in service, nor does it absolve the VA examiner from addressing whether the Veteran's claimed residuals of head injury are related to the multiple falls in service, wherein he reported hitting his head.  The Board also notes that whether a facial scar is disfiguring is not dispositive, and the VA examiner's reliance on such a finding is misplaced.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   Because neither VA nor the Court can exercise independent medical judgment in deciding an appeal, an additional medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Additionally, as there is a claim for service connection of an acquired psychiatric disorder other than PTSD, a VA examination must be obtained with regard to the Veteran's claim.  In this regard, the Board notes that the Veteran has been diagnosed with an adjustment disorder, anxiety disorder, and major depressive disorder, and the VA treatment records indicate that the Veteran reported an increase in depressive symptoms and anxiety after surgery for his right shoulder in February 2009.  The Veteran is currently service-connected for his right shoulder, and it is unclear whether any of the Veteran's current psychiatric diagnoses, other than PTSD, are caused or aggravated by his service, including as secondary to his service-connected disabilities.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board observes that the Veteran is in receipt of Social Security disability benefits, and that in his application for such benefits, the Veteran reported that he received treatment and funds from the Workers Compensation Fund of Utah from 1999 to 2009, and that he received medical treatment from IHC Health Services from 1993 to 2004.  Likewise, the application shows that the Veteran received treatment at the Granger Medical Clinic from 2004 to 2010.  To the extent that these records are contained within the Veteran's documents related to the Veteran's Social Security Administration disability benefits, these records should be associated with his claims file.  If these records are not available through the Social Security Administration, the RO must make every effort to obtain these records.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   To the extent that there are any VA medical records related to the Veteran's claim, such records must be obtained and associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record, for the period since June 2012.

2.  After obtaining any necessary authorization from the Veteran, obtain his medical records from the Workers Compensation Fund of Utah, IHC Health Services, and Granger Medical Clinic, as well as any additional private medical providers identified by the Veteran.

3.  Schedule the Veteran for a VA examination with a different VA examiner to determine the nature and etiology of any acquired psychiatric disorder other than PTSD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should identify the psychiatric symptoms and diagnoses, if any, and provide an opinion as to whether any acquired psychiatric disorder, other than PTSD, is at least as likely as not (whether there is at least a 50 percent probability) related to the Veteran's service, including whether any such psychiatric disorder is proximately due to or aggravated by the service-connected disease or injury. 

A complete rationale should accompany each opinion provided.

4.  The Veteran should be afforded a VA examination with a different VA examiner to determine the nature and etiology of any facial scar that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current facial scar is due to an injury or other event or incident of service, including his treatment for a laceration in January 1990.

A complete rationale should accompany each opinion provided.

5.  The Veteran should be afforded a VA examination with a different VA examiner to determine the nature and etiology of any cervical spine and lumbar spine disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current cervical and lumbar spine disorders had clinical onset during service or otherwise are due to an injury or other event or incident of service, including the injuries shown in the service treatment records.

A complete rationale should accompany each opinion provided.

6.  The Veteran should be afforded a VA examination with a different VA examiner to determine the nature and etiology of any bilateral knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current bilateral knee strain with lateral subluxation of the left knee, had its clinical onset during service or otherwise is due to an injury or other event or incident of service, including those shown in the service treatment records.

A complete rationale should accompany each opinion provided.

7.  The Veteran should be afforded a VA examination with a different VA examiner to determine the nature and etiology of any residuals of a head injury that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that an the Veteran has any residuals of a head injury related to service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

8.  Adjudicate the claims of service connection on the merits.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


